Citation Nr: 0526221	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left nasal wall, maxillary sinus, ethmoid sinuses, and 
nasopharynx claimed as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from May 1972 to 
December 1981 and additional active service.  The veteran 
served in the Republic of Vietnam and received the Combat 
Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx claimed as a result 
of Agent Orange exposure and a chronic headache disorder.  In 
August 2001, the RO considered the veteran's claims on the 
merits and denied them.  In November 2003, the Board denied 
service connection for a headache disorder and remanded the 
issue of the veteran's entitlement to service connection for 
squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx claimed as a result 
of Agent Orange exposure to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx claimed as a result 
of Agent Orange exposure is DENIED.  


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
3.  The veteran served in the Republic of Vietnam.  

4.  Squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx was not shown during 
active service or for many years thereafter.  

5.  The veteran's squamous cell carcinoma of the left nasal 
wall, maxillary sinus, ethmoid sinuses, and nasopharynx have 
not been shown to have originated during active service or as 
a result of his presumed herbicide exposure while in the 
Republic of Vietnam.  


CONCLUSION OF LAW

Squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service and a respiratory 
cancer (cancer of the lung, bronchus, larynx, or trachea) 
become manifest to a degree of 10 percent or more at any time 
after service, service connection shall be established for 
such disability if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2004) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to 
squamous cell carcinoma of the left nasal wall, maxillary 
sinus, ethmoid sinuses, and nasopharynx.  A December 1980 
Army treatment states that the veteran was treated for 
sinusitis and a throat infection.  At his September 1981 
physical examination for service 
separation, the veteran was reported to have a history of a 
prior sinus infection.  On examination, he exhibited no 
nasal, sinusal, or other respiratory abnormalities.  The 
veteran's service personnel records indicate that he served 
with the Army in the Republic of Vietnam and received the 
Combat infantryman Badge.  

A February 1996 treatment record from Donald R. Richardson, 
M.D., indicates that the veteran complained of an inability 
to breath out of his left nostril for the preceding six 
months.  An impression of nasal polyposis with left ear 
effusion was advanced.  

Clinical documentation from Blanchfield Army Community 
Hospital dated in May 1996 notes that the veteran underwent a 
biopsy of his nasal polyps.  Contemporaneous pathological 
studies moderately differentiated papillary squamous cell 
carcinoma arising from an inverted papilloma.  

An August 1996 hospital summary from Walter Reed Army Medical 
Center reflects that the veteran was diagnosed with squamous 
cell carcinoma with an inverted papilloma involving the left 
lateral nasal wall into the maxillary sinus, ethmoid sinuses, 
and nasopharynx.  The veteran subsequently underwent a 
tracheostomy, lateral rhinotomy, septal maxillectomy, partial 
palatectomy, and a wide excision of the left nasopharynx, 
eustachian tube, and pterygoid musculature.  

In his July 1999 claim for service connection, the veteran 
stated that he was exposed to Agent Orange while serving in 
the Republic of Vietnam.  He asserted that he subsequently 
developed mouth and throat cancer as a result of such 
exposure.  

In a February 2002 written statement, the veteran conveyed 
that he had a chronic sinus disorder prior to service 
entrance; was treated for a December 1980 sinus infection 
during active service; and his chronic sinus disorder was 
aggravated by his inservice cigarette smoking.  



A January 2003 VA treatment record conveys that the veteran 
was being followed for "squamous cell carcinoma of the 
respiratory pathway."  The VA physician stated that he 
"would appreciate consideration for [the veteran] based on 
his sinonasal respiratory cancer and exposure to Agent Orange 
in Vietnam."  

At an April 2004 VA examination for compensation purposes, 
the veteran was diagnosed with post-operative and radiation 
therapy squamous cell carcinoma of the left nose, ethmoid 
sinuses, and maxillary sinus without evidence of recurrent 
disease.  In an August 2004 addendum to the report of the 
April 2004 VA examination for compensation purposes, the 
examiner concluded that:

This patient's squamous cell cancer most 
likely emanated from his inverting 
papilloma.  Most likely, this is not 
related to service in the military ...

At a January 2005 VA examination for compensation purposes, 
the VA examiner opined that:  

The questions directed to me regarding 
this patient are first, is this sinus 
cancer a form of respiratory cancer?  All 
sinus cancer is a form of respiratory 
cancer.  It involves respiratory 
epithelium and arises from these cells.  
However, it is not a lung cancer per se.  

The other question directed to us is 
whether it is at least as likely as not 
to be due to exposure to Agent Orange.  
In my experience and with my knowledge, I 
do not know of Agent Orange causing 
inverting papilloma or squamous cell 
carcinoma.  However, it is common 
knowledge that squamous cell carcinoma 
can, in a percentage of patients, arise 
from inverting papilloma.  It is much 
more likely that this patient's inverting 
papilloma caused his squamous cell 
carcinoma.  


However, there is no data that I know of 
describing the transformation of 
inverting papilloma to squamous cell 
carcinoma after having been exposed to 
Agent Orange.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that his squamous cell carcinoma existed 
prior to service entrance; was aggravated by his inservice 
tobacco use; is etiologically related to his inservice 
sinusitis; and/or was precipitated by his inservice Agent 
Orange exposure.  
The veteran's squamous cell carcinoma was not shown during 
active service or for many years thereafter.  The first 
clinical evidence of the onset of the claimed disorder is 
dated in February 1996, some 14 years after service 
separation.  VA physicians have attributed the onset of the 
veteran's squamous cell carcinoma to his inverting papilloma.  
No competent medical professional has advanced that either 
the veteran's inverting papilloma or his squamous cell 
originated during or is related to active service.  Indeed, 
the veteran's claim is supported solely by his own statements 
on appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran served with the Army in the Republic of Vietnam.  
Therefore, he is presumed to have been exposed to an 
herbicidal agent.  The veteran asserts that his squamous cell 
carcinoma of the left nasal wall, maxillary sinus, ethmoid 
sinuses, and nasopharynx is related to his Agent Orange 
exposure.  The veteran has not been diagnosed with either 
cancer of the lung, bronchus, larynx, or trachea.  While the 
report of the January 2005 VA examination for compensation 
purposes indicates that sinus cancer is considered by the 
medical profession to be a respiratory cancer, the Board 
observes that it is not one of the specific forms of 
respiratory cancer listed in the provisions of 38 U.S.C.A. 
§ 1116 (West 2002) and 38 C.F.R. § 3.309 (2004) entitled to 
the presumption of service connection.  The report of the 
January 2005 VA examination for compensation purposes 
explicitly rebuts the existence of 


an etiological relationship between the veteran's squamous 
cell carcinoma and his presumed Agent Orange exposure.  Given 
such findings and in the absence of any competent evidence 
reflecting that an inverting papilloma and/or squamous cell 
carcinoma originated during the veteran's period of active 
service or within one year of service separation, the Board 
concludes that service connection is not warranted for the 
claimed disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2004).  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's claim, the Board observes that the RO issued 
VCAA notices to the veteran in May 2001 and January 2004 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  

The veteran has been afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  VA has obtained the veteran's treatment records from 
multiple military medical facilities.  In January 2003, the 
veteran was scheduled for a hearing before a VA hearing 
officer.  The veteran subsequently cancelled the scheduled 
hearing.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Therefore, 
the Board finds that the VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2205).  Therefore, the Board 
finds that appellate review of the veteran's claim of 
entitlement to service connection for squamous cell carcinoma 
of the left lateral nasal wall, maxillary sinus, ethmoid 
sinuses, and nasopharynx claimed as the result of Agent 
Orange would not constitute prejudicial error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  


ORDER

Service connection for squamous cell carcinoma of the left 
lateral nasal wall, maxillary sinus, ethmoid sinuses, and 
nasopharynx claimed as the result of Agent Orange is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


